Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated May 14, 2014 with respect to the shares of Common Stock of Global Cash Access Holdings, Inc., and any amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:May 14, 2014 MAST CREDIT OPPORTUNITIES I MASTER FUND LIMITED MAST OC I MASTER FUND L.P. By: Mast OC I IA, LLC, its general partner By: /s/ David J. Steinberg By: /s/ David J. Steinberg Name: David J. Steinberg Name: David J. Steinberg Title: Authorized Signatory Title: Authorized Signatory MAST SELECT OPPORTUNITIES MASTER FUND L.P. MAST CAPITAL MANAGEMENT, LLC By: Mast Select Opportunities GP, LLC, its general partner By: /s/ David J. Steinberg By: /s/ David J. Steinberg Name: David J. Steinberg Name: David J. Steinberg Title: Authorized Signatory Title: Manager /s/ David J. Steinberg DAVID J. STEINBERG
